DETAILED ACTION
In response to a communication received on 7 December 2020, applicants amended claim 1.
Claims 1 and 8-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hare et al. (US 2007/0121667 A1) in view of Novaes (US 6,732,189 B1), and further in view of Nguyen et al. (US 6,084,874).


setting the first communication device as an initiator having a communication initiative and setting the second communication device as a respondent not having the communication initiative using a first value including a device ID of the first communication device, and a media access control (MAC) address of the first communication device, a second value including a device ID of the second communication device and a media access control (MAC) address of the second communication device (i.e., assigning an IP address and choosing a rank for determining a hierarchy of nodes, the devices are identified based on the rank and IP address along with several parameters, an identification may be comprised of an IP address and instance number in Hare, ¶0012, 0034);
receiving a first request message from the second communication device after the setting the first communication device as the initiator (i.e., a message sent from a node with a lower rank/address in Hare, ¶0039);
neglecting the received first request message from the second communication device in response to the setting the first communication device as the initiator (i.e., ignoring messages from nodes that have a lower rank or address in Hare, ¶0039);
transmitting a second request message to the second communication device in response to the setting the first communication device as the initiator (i.e., messages are sent continuously at a given frequency based on rank/address, messages from higher rank are sent more frequently in Hare, ¶0039); and

wherein the connection phase includes a reset state, a connection state and a parameter state (i.e., monitoring the health and connectivity between adapters in a distributed manner in Hare, ¶0033),
the connection state is a state that the first and second communication devices identify each other for the connection (i.e., after initialization nodes gain knowledge of other peers and if they are up as well as establishing a group leader and conventional discovery techniques in Hare, ¶0002, 0015, 0016), and
the parameter state is a state that the first and second communication devices complete the connection state by transmitting and receiving parameters of safety related communication and parameters of safety related application with each other, and prepare to transmit safety data (i.e., a connection state where heart beat message protocol for monitoring and exchanging liveness data in Hare, ¶0035),
wherein the setting step comprises: comparing the first value of the first communication device with the second value of the second communication device, and setting the first communication device as the initiator having the communication initiative and the second communication device as the respondent not having the communication initiative when the first value is bigger than the second value (i.e., ranking nodes based at least on their addresses and/or identifiers using a function with several parameters such as instance number in Hare, ¶0016, ¶0034),


Hare discloses assigning an IP address and choosing a rank for determining a hierarchy of nodes, the devices are identified based on the rank and IP address along with several parameters, an identification may be comprised of an IP address and instance number (¶0012, 0034).  Hare do(es) not explicitly disclose the following.  Novaes, in order to improve recovery from disruption of communication links (col. 3 lines 60-67), discloses:
in response to receiving the first request message (e.g., beacon message) from the second communication device (e.g., node with higher IP address) after the setting the first communication device as the initiator (e.g., node is an SL), changing an operation state to a fail-safe state in which communication related to safety data between the first communication device and the second communication device is stopped until a user input for reset is received (i.e., receiving a message from a node with a higher address causes node to enter a new state, transitioning to a beacon node; tunneling and multicast of messages subnetwork messages suspended in Novaes, col. 13 lines 1-13),
wherein communication other than the fail-safe sate is not stopped in the fail-safe state (i.e., beacon messages are not stopped but subnetwork messages are in Novaes, col. 8 lines 26-57; col. 13 lines 1-13),
the reset state is a state that the connection between the first and second communication devices is initialized and prepared after a communication error is detected between the first and second communication devices (i.e., beacon mode for listening to beacon messages in Novaes, col. 11 lines 29-35).


Hare discloses assigning an IP address and choosing a rank for determining a hierarchy of nodes, the devices are identified based on the rank and IP address along with several parameters, an identification may be comprised of an IP address and instance number (¶0012, 0034).  Hare and Novaes do(es) not explicitly disclose the following.  Nguyen, in order to ensure predictable data transfer performance by establishing multiple connection phases (col. 1 lines 17-62), discloses:
wherein a phase of performing communication between the first communication device and the second communication device includes a connection phase and a data transmitting phase (i.e., an initial control connection is established in a first phase which precedes further phases of negotiating or exchanging data transfer parameters and a further phase of data transfer based on the negotiated parameters in Nguyen, col. 8 line 44 to col. 9 line 20),
wherein the connection phase is a phase for establishing a connection between the first communication device and the second communication device before transmitting substantial data for performing operations between the first communication device and the second communication device, and the data transmitting phase is a phase of transmitting the substantial data for performing operations after completing the connection phase (i.e., an initial control connection is established in a first phase and a subsequent negotiation and data transfer connection phases follow which include transferring the parameters for data transfer and performing the actual data transfer in Nguyen, col. 8 line 44 to col. 9 line 20).
Based on Hare in view of Novaes, and further in view of Nguyen, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Nguyen to .


Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hare et al. (US 2007/0121667 A1) in view of Novaes (US 6,732,189 B1) and Nguyen et al. (US 6,084,874), and further in view of Black et al. (US 7,143,153).

With respect to claim 8, Hare, Novaes, and Nguyen do(es) not disclose identifying by mac address and another identifier.  Black, in order to improve authentication and securely identify devices using a physical identifier distinct from a logical identifier (col. 166 lines 44-67), teaches:
the method of claim 1, wherein at least one of the MAC address of the first communication device and the MAC address of the second communication device includes information for Ethernet access (i.e., Ethernet as taught by bridge to Ethernet using the MAC address in Black, col. 162 lines 4-14).
Based on Hare in view of Novaes and Nguyen, and further in view of Black, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Black to improve upon those of Hare in order to improve authentication and securely identify devices using a physical identifier distinct from a logical identifier.

With respect to claim 9, Hare, Novaes, and Nguyen do(es) not disclose identifying by mac address and another identifier.  Black, in order to improve authentication and securely identify devices using a physical identifier distinct from a logical identifier (col. 166 lines 44-67), teaches: the method of claim 1, wherein a size of at least one of the MAC address of the first communication device and the MAC address of the second communication device is 48 bits (i.e., 48 bits as taught by mac address is a 
Based on Hare in view of Novaes and Nguyen, and further in view of Black, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Black to improve upon those of Hare in order to improve authentication and securely identify devices using a physical identifier distinct from a logical identifier.


Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hare et al. (US 2007/0121667 A1) in view of Novaes (US 6,732,189 B1) and Nguyen et al. (US 6,084,874), and further in view of Lubarsky (5,124,943).

With respect to claim 10, Hare discloses nodes are assigned a hierarchy or priority in communication propagation.  Hare, Novaes, and Nguyen do(es) not disclose 16-bit identifier.  Lubarsky, in order to identify devices in a network and send commands to the device (col. 7 lines 34-41), teaches: the method of claim 1, wherein a size of at least one of the device ID of the first communication device and the device ID of the second communication device is 16 bits (i.e., 16 bits as taught by 16-bit address identifying the device in Lubarsky, col. 7 lines 34-41).
The combination or modification of nodes are assigned a hierarchy or priority in communication propagation (Hare) with the identifier consists of 16-bits (Lubarsky) yields devices arranged in a cascade to propagate messages based on a hierarchy, the hierarchy can be denoted using identifiers of 16 or 48 bits.  One of ordinary skill in the art would have been motivated to do so in order to identify devices in a network and send commands to the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
4/2/2021

/S. L./Examiner, Art Unit 2447      

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447